DETAILED ACTION
This final Office action is in response to the claims filed on March 31, 2021.
Status of claims: claims 1-10 are withdrawn; claims 11-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10024080 to Marsden in view of US 2009/0293363 to Flannery.
Marsden discloses a baby gate assembly comprising a plurality of components that include a first panel 3 that includes a first upper rail, a first lower rail, and a plurality of first posts, a second panel 4 that includes a second upper rail, a second lower rail, and a plurality of second posts, a plurality of spindle assemblies 21, 13,14, and a plurality of latch assemblies 35, 43, 15,16, wherein the first panel, when assembled, defines a first panel dimension, a second panel dimension, and a third panel dimension.(see FIG. 4)
Marsden fails to disclose a package for the baby gate assembly.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Marsden and include the package 116, as taught by Flannery, in order to allow and facilitate the shipping and transportation of the Marsden baby gate assembly by providing at least a package for the baby gate components.
Additionally, although Marsden, as applied above, fails to disclose that at least two of the first packaging dimension, the second packaging dimension, and the third packaging dimension are smaller than at least two of the first panel dimension, the second panel dimension, and the third panel dimension, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the package with said dimensions in order to ensure a compact size of the package; thus minimizing shipping and material costs as well as since absent any showing of unexpected results, a change in size is generally recognized as being within the level of ordinary skill in the art. (claim 11)
Marsden, as applied above, further discloses wherein the first upper rail, the first lower rail, the second upper rail, and the second lower rail each include a plurality of post receiving apertures. (claim 18) 
Marsden, as applied above, further discloses the apparatus that inherently discloses the method of shipping and assembling a baby gate assembly of claim 18 further comprising the steps of inserting at least some of the first posts into the plurality of post receiving apertures along the first upper rail or the first lower rail, and inserting at least some of the second posts into the plurality of post receiving apertures along the second upper rail or the second lower rail. (claim 19)


Claims 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden in view of Flannery, as applied above, in further view of US 2019/0003250 to Flannery et al. (hereinafter “Flannery2”).
Marsden, as applied above, discloses the step of aligning the first panel with the second panel, but fails to disclose inserting at least one fastener through adjustment apertures within the first upper rail and the second upper rail. 
Flannery2 teaches of attaching two panels via the insertion of at least one fastener through adjustment apertures 30 within the first upper rail and the second upper rail.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include adjustment apertures and a fastener with Marsden, as taught by Flannery2, in order to allow for an additional connection between the first and second panels at their respective upper rails; thus strengthening the bond and hold of the first panel to the second panel. (claim 12)
Marsden, as applied above, further discloses the structure that would inherently lead to the steps of inserting an upper spindle assembly into the first upper rail, and inserting a lower spindle assembly into the first lower rail. (claim 13)
Marsden, as applied above, inherently discloses the step of aligning the first upper rail with the second upper rail, but fails to disclose the first upper rail and the second upper rail each include a plurality of adjustment apertures that are capable of alignment with one another.
Flannery2 teaches of a first upper rail and a second upper each include a plurality of adjustment apertures that are capable of alignment with one another. Also, the Flannery 2 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include adjustment apertures and a fastener with Marsden, as taught by Flannery2, in order to allow for an additional connection between the first and second panels at their respective upper rails; thus strengthening the bond and hold of the first panel to the second panel. (claim 17)

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden in view of Flannery, as applied above, in further view of US 9982479 to Flannery et al. (hereinafter “Flannery3”).
Marsden, as applied above, fails to disclose wherein the plurality of second posts includes at least one second cylindrical post, at least one second fastening post, and at least one second crimped post. 
Flannery3 teaches of a plurality of posts includes at least one cylindrical post (FIG. 1A; element 10 is cylindrical), at least one fastening post (see FIG. 1C), and at least one crimped post (see FIG. 1D; see element 26). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the posts of the second panel of Marsden with the posts taught by Flannery3 for aesthetic reasons and to facilitate engagement of the posts with the upper and lower rails of the second post. (claim 15)

Marsden, as applied above, fails to disclose wherein the plurality of first posts includes at least one first cylindrical post, at least one first fastening post, and at least one first crimped post. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the posts of the first panel of Marsden with the posts taught by Flannery3 for aesthetic reasons and to facilitate engagement of the posts with the upper and lower rails of the second post. Thus, Marsden, as applied above, further discloses wherein the plurality of first posts includes at least one first cylindrical post, at least one first fastening post, and at least one first crimped post, and wherein the at least one first fastening post is capable of being securely fastened to the first upper rail, while the at least one first cylindrical post is capable of being inserted into a post receiving aperture of the first upper rail. (claim 16)

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 31, 2021 have been considered and are not persuasive. More specifically, the applicant’s representative contends on page 8 of the applicant’s response filed March 31, 2021 that “the only evidence of record that supports” the examiners motivation to modify the package dimensions of Marsen in view of Flannery as recited in independent claim 12 “comes from Applicant’s disclosure itself. See Specification at [0044].”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634